Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 12/30/2019.  
The information disclosure statement/s (IDS/s) submitted on 01/13/2020 and 09/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 12/30/2019 are acceptable.
Claims 1-20 are pending and have been examined.
Claim Objection
Claim 15 is objected to because of the following informalities:  It appears that “a user terminal communication wirelessly with the electronic detonator” should be “a user terminal communicates wirelessly with the electronic detonator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lennox et al. (WO 2017/181207 A1); hereinafter “Lennox” in view of Givens et al. (U.S. 2014/ 0123866 A1), hereinafter “Givens”).

In re to claim 1, Lennox disclose an electronic detonation device (i.e. 10, fig. 1) for a blasting system (i.e. see para. [0036]), the electronic detonation device comprising: an electronic detonator (i.e. 16): a wireless communication module (i.e. 40, see para. [0036]): an electric wire (i.e. 14) connecting the electronic detonator to the wireless communication module (i.e. 40): and a communication module support in which the electric wire is stored in a wound state (i.e. 14, see fig. 2), with the wireless communication module positioned on an upper surface of the communication module support (i.e. 28, fig. 2, see paras. [0035-0036]). Except, Lennox fail to disclose that wherein the communication module support is provided with a pile part configured to be driven into a ground for fixation.  Whereas, Givens teach that wherein the communication module (i.e. 110, fig. 12) support is provided with a pile part (i.e. 104, fig. 2) configured to be driven into a ground for fixation (i.e. see paras. [0086-0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the electronic detonation device of Lennox by incorporating a communication module support provided with a spike or a pile part in order to secure the hole controller to the location of the designated blast as taught by Givens.
In re to claim 2, Lennox disclose the electronic detonation device (i.e. 10, fig. 1) of claim 1, wherein the communication module support (i.e. 28 and 30, fig. 2) comprises: a wire-winding part (i.e. 26, fig. 1) on which the electric wire (i.e. 14) is wound: an upper panel part (i.e. 28, fig. 2) positioned above the wire-winding part (i.e. 14, see fig. 2) and on which the wireless . 

Claim 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lennox et al. (WO 2017/181207 A1); hereinafter “Lennox”) in view of McClure et al. (U.S. 2005/0103219 A1), hereinafter “McClure”)
 
In re to claim 14, Lennox disclose the electronic detonation device (i.e. 10, fig. 1) of claim 1.       
Except, Lennox fail to disclose that a wired connector connecting the electric wire to a user terminal in a wired manner: and a blast control wire electrically connecting the wired connector to the user terminal.  Whereas, McClure teach that a wired connector (i.e. 23, fig. 1) connecting the electric wire (i.e. 20) to a user terminal in a wired manner (i.e. controller 11, fig. 1): and a blast control wire (i.e. 44, fig. 2) electrically connecting the wired connector to the user terminal (i.e. to the controller 11, see fig. 1 & 2 and paras. [0032-0035 and 0040-0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the electronic detonation device of Lennox by incorporating a remote user terminal in a wired manner in order to program and administer/control the detonation device as taught by McClure.
In re to claim 15, Lennox disclose a blasting system (i.e. 10, fig. 1) comprising: an electronic detonator (i.e. 16): a wireless communication module (i.e. 40, see para. [0036]): an electric wire (i.e. 14) connecting the electronic detonator to the wireless communication module (i.e. see paras. [0035-0039]).   Except, Lennox fail to disclose that a user terminal communication wirelessly with the electronic detonator using the wireless communication module to control red manner: and 26a blast control wired electrically connecting the wired connector to the user terminal.  Whereas, McClure teach that a user terminal (i.e. 11. fig. 1)communication wirelessly with the electronic detonator (i.e. 13) using the wireless communication module (i.e. 12, fig. 2) to control operation of the electronic detonator (i.e. 13): a wired connector (i.e. 23) connecting the electric wire (i.e. 20, figs. 1 & 2) to the user terminal (i.e. 23, fig. 1) in a wired manner: and 26a blast control (i.e. 11) wired electrically connecting the wired connector (i.e. 18) to the user terminal (i.e. 12., 23, 24, 26 and 28-30, see fig. 1 and paras. [0032-0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the electronic detonation device of Lennox by incorporating a remote user terminal in a wired manner or through wireless communication in order to program and administer/control the detonation device as taught by McClure.
In re to claims 17-20, Lennox disclose the blasting system (i.e. 10, fig. 1) of claim 15.  Except, Lennox and McClure fail to disclose that wherein the user terminal comprises: a time-setting module setting a detonation tine corresponding to the electronic detonator: a positioning module checking a position of the electronic detonator: an identification module detecting an identifier through wired communication or wireless communication with the electronic detonator: and a delay-tine-setting module setting a blast delay tine corresponding to the electronic detonator; wherein, when the user terminal is synchronized with the electronic detonator, the time-setting module sets the detonation time corresponding to the electronic detonator and transmits detonation time information to the electronic detonator;  wherein, when the user terminal is synchronized the electronic detonator, the delay-time-setting module sets the blast delay time corresponding to the electronic detonator; Wherein, when the user terminal is synchronized with .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lennox et al. (WO 2017/181207 A1); hereinafter “Lennox” in view of McClure et al. (U.S. 2005/0103219 A1), hereinafter “McClure” and in view of Givens et al. (U.S. 2014/ 0123866 A1), hereinafter “Givens”).

In re to claim 16, Lennox disclose the blasting system (i.e. 10, fig. 1) of claim 15, further comprising: a communication module support (i.e. 28, fig. 2, see paras. [0035-0036]) in which the electric wire is stored in a wound state (i.e. 14 is wound into 70, fig. 3), the wireless communication module (i.e. 40, fig. 1)) being positioned on an upper surface of the communication module support (i.e. 28, fig. 2),  Except, Lennox and McClure fail to disclose that wherein the communication module support is provided with a pile part configured to be driven into the ground for fixation, so that the wireless communication module is oriented in a vertical direction toward a sky.  Whereas, Givens teach that wherein the communication module (i.e. 110, fig. 12) support is provided with a pile part (i.e. 104, fig. 2) configured to be driven into a ground for fixation (i.e. see paras. [0086-0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the electronic detonation device of Lennox by incorporating a communication module support provided with a spike or a pile part in order to secure the hole controller 100 at a corresponding hole location as taught by Givens.

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but 
Would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claim 3, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the upper panel part is provided with the pile part protruding downwards from a lower surface thereof and the pile part is positioned to be removably coupled to the wire-winding part”.  
In re to claim 7, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the pile part is positioned inside the hollow part to be moveable upwards and downwards so that the pile part selectively protrudes through a lower portion of the communication module support and is then fixed into the ground”.  
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 4-6, claims 4-6 depend from claim 3, thus are also objected for the same reasons provided above.     
In re to claims 8-13, claims 8-13 depend from claim 7, thus are also objected for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to 



/YEMANE MEHARI/Primary Examiner, Art Unit 2839